Citation Nr: 0504371	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-21 640A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as nervous stomach.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to June 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the claim on appeal.

This case was remanded by the Board in May 2004 for further 
development.

After a careful review of the record, the Board concludes 
that due process mandates another remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he should be service-connected for a 
stomach disorder.  As noted in the previous remand, service 
medical records show complaints of an upset stomach after 
meals (October 1961), abdominal pain and discomfort and 
tenderness in the suprapubic area (on several occasions), and 
a burning sensation in the lower stomach.  These complaints 
were attributed to possible cystitis, kidney anomaly, 
trigonitis, or prostatitis (November 1962 treatment notes).  
He was discharged in 1963.

In July 1970, the veteran reported complaints of indigestion.  
In September 1981, he reported having a "nervous stomach."  
However, in 1985, he denied having indigestion.  In his 
current claim for service-connection, he maintains that his 
current stomach problems are related to his complaints while 
on active duty.  

To that end, and as no medical opinion addressing this issue 
is of record, the Board finds that a medical opinion is 
needed in order to determine whether the veteran's in-service 
complaints are related to his current symptomatology.  

In addition, the veteran recently placed VA on notice that 
there are certain private medical records related to a 
stomach disorder which are not associated with the claims 
file.  While some records from this facility have already 
been considered, there are apparently more recent records 
available.  Therefore, a remand is necessary to associate 
those records with the file.

Further, the Board notes that the claim was previously 
remanded in order to schedule a VA examination but that the 
veteran failed to report.  He contends that he never received 
notice of the examination, although the scheduling letter 
(which is in the file) was sent to his current mailing 
address and was not returned as undeliverable.  Nonetheless, 
giving the veteran the benefit of the doubt, the claim will 
be remanded to schedule another VA examination.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Obtain medical records from Green 
Clinic, 1200 South Farmerville, Ruston, 
Louisiana, 71270, for the period from 
January 2002 to the present.  [Note that 
a signed release is already a part of the 
claims file].

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
for a medical opinion regarding the 
relationship between his gastrointestinal 
complaints and active military duty.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

Specifically, the examiner is requested 
to express an opinion as to the 
following:

?	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's complaints related to 
"nervous stomach" and/or esophageal 
reflux had their onset during service 
or are in any other way causally 
related to service?
	
3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

